United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.R., Appellant
and
DEPARTMENT OF HOUSING & URBAN
DEVELOPMENT, COMMUNITY PLANNING
& DEVELOPMENT DIVISION,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0372
Issued: February 20, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 29, 20181 appellant filed a timely appeal from June 6 and October 23, 2018
nonmerit decisions of the Office of Workers’ Compensation Programs (OWCP).2 As more than
180 days has elapsed from OWCP’s last merit decision, dated January 12, 2018, to the filing of

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from June 6, 2018, was December 3, 2018. Because using December 10,
2018, the date the appeal was received by the Clerk of the Appellate Boards, would result in the loss of appeal rights,
the date of the postmark is considered the date of filing. The date of the U.S. Postal Service postmark is November 29,
2018, rendering the appeal timely filed from the June 6, 2018 decision. See 20 C.F.R. § 501.3(f)(1).
2

Appellant timely requested oral argument pursuant to section 501.5(b) of the Board’s Rules of Procedure. 20
C.F.R. § 501.5(b). By order dated December 11, 2019, the Board exercised its discretion and denied the request,
finding that the arguments on appeal could adequately be addressed based on the case record. Order Denying Request
for Oral Argument, Docket No. 19-0154 (issued December 11, 2019).

this appeal, pursuant to the Federal Employees’ Compensation Act (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.3
ISSUE
The issue is whether OWCP properly denied appellant’s requests for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On May 16, 2002 appellant, then a 43-year-old community planning and development
representative, filed a traumatic injury claim (Form CA-1) alleging that he sustained injuries in a
motor vehicle accident on March 19, 2002 while in the performance of duty. OWCP accepted
appellant’s claim for other joint derangement, lower leg, left; sprain of neck; sprain of shoulder
and upper arm, unspecified site; tear of lateral meniscus of knee, current, left; tear of medial
meniscus of knee, current; thoracic or lumbosacral neuritis or radiculitis note otherwise specified;
and unspecified arthropathy, lower leg, left.
By decision dated July 6, 2005, OWCP granted appellant a schedule award for 30 percent
permanent impairment of the left lower extremity for 86.4 weeks compensation to run from May 3,
2005 to December 28, 2006.
On August 30, 2005 appellant appealed the July 6, 2005 decision to the Board. In early
September 2005, he was evacuated from New Orleans, Louisiana to Atlanta, Georgia following
Hurricane Katrina. Appellant’s schedule award was interrupted, and OWCP placed him on the
periodic rolls. By decision dated December 9, 2005, the Board set aside the July 6, 2005 decision
and remanded the case to OWCP to secure a medical report to address the degree of appellant’s
left lower extremity impairment.5 On December 9, 2009 appellant elected Civil Service
Retirement benefits, effective December 19, 2009.
OWCP undertook further medical development and, by decision dated January 13, 2010,
granted appellant a schedule award for 34 percent permanent impairment of the left lower
extremity. The period of the award was May 3 to October 1, 2005, resuming December 20, 2009
to June 6, 2011. The decision noted that appellant had previously been paid 152 days of schedule
3

The Board notes that following the October 23, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
4

Docket No. 05-1801 (issued December 9, 2005).

5

Id.

2

award compensation for permanent impairment of the left lower extremity and thus the period of
the current award was December 20, 2009 to June 6, 2011.6 Appellant was paid a single payment
for December 20, 2009 through January 16, 2010 of $3,251.73 and, following his request, on
January 21, 2010 OWCP paid him the remainder of the schedule award in a lump sum totaling
$59,035.64.
On February 1, 2010 appellant filed schedule award claims (Form CA-7) for the right leg
and right upper extremity.
On July 14, 2010 appellant requested reconsideration of the January 13, 2010 schedule
award decision regarding the left lower extremity. By decision dated July 20, 2010, OWCP denied
appellant’s reconsideration request. It noted that he had submitted no medical evidence relevant
to permanent impairment of the left lower extremity and found no basis for merit review of the
January 13, 2010 decision.
By decision dated June 13, 2011, OWCP granted appellant a schedule award for one
percent permanent impairment of the right upper extremity and 13 percent permanent impairment
of the right lower extremity. At appellant’s request, the full amount of the award was paid in a
lump sum of $33,682.53.
On February 16, 2013 appellant filed a schedule award claim (Form CA-7). By decision
dated May 13, 2013, OWCP denied the claim, finding medical evidence submitted was insufficient
to establish entitlement. Appellant filed another Form CA-7 schedule award claim on
April 21, 2015.
By decision dated September 8, 2015, OWCP granted appellant a schedule award for 11
percent permanent impairment of the left upper extremity.
On January 11, 2016 and January 17, 2017 appellant filed additional Form CA-7 schedule
award claims. Following development of the medical evidence, by decision dated June 8, 2017,
OWCP found that appellant was not entitled to increased permanent impairment of a scheduled
member. The decision had a typographical error indicating that appellant had previously been paid
compensation for a total 64 percent left lower extremity impairment.
By decision dated July 24, 2017, OWCP noted that the June 8, 2017 decision contained a
typographical error and indicated that appellant had received a left lower extremity schedule award
for 34 percent permanent impairment. By decision dated July 25, 2017, it issued a corrected
decision to reflect that he had previously been paid schedule award compensation for 34 percent
permanent impairment of his left lower extremity.
On August 9, 2017 appellant requested a hearing before an OWCP hearing representative,
which he changed to a request for review of the written record on September 5, 2017. He alleged
that he had not received payment for his 34 percent permanent impairment of the left lower
extremity.

6

OWCP paid appellant compensation on the periodic rolls through December 19, 2009.

3

By decision dated January 12, 2018, an OWCP hearing representative affirmed the July 25,
2017 decision. The hearing representative reviewed appellant’s compensation payment history
and confirmed that he had received schedule award compensation payments for 34 percent
permanent impairment of the left lower extremity.7
On May 21, 2018 appellant requested reconsideration. He continued to assert that he had
not been properly compensated for his left lower extremity impairment.
By decision dated June 6, 2018, OWCP denied appellant’s reconsideration request.
Appellant again requested reconsideration on June 20, 2018, again asserting that he had
not been properly compensated for his left lower extremity impairment. He submitted evidence
previously of record. By decision dated October 23, 2018, OWCP denied appellant’s
reconsideration request.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant the review of an OWCP decision as a
matter of right.8 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.9 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.10
A timely request for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.11

7

The fiscal records reviewed are found in the case record. On February 11, 2018 appellant requested a review of
the written record. By decision dated March 20, 2018, a representative of OWCP’s Branch of Hearings and Review
denied his request for a review of the written record as he had previously received a written record review on the
schedule award issue. The hearing representative also noted that consideration was given as to whether to grant
appellant a discretionary hearing, but determined that the merit issue in appellant’s case could equally be addressed
by requesting reconsideration before OWCP or by an appeal with the Board.
8

5 U.S.C. § 8128(a).

9

20 C.F.R. § 10.607.

10
Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the integrated Federal
Employees’ Compensation System (iFECS). Chapter 2.1602.4b.
11

20 C.F.R. § 10.606(b)(3); see G.L., Docket No. 19-0620 (issued September 3, 2019).

4

When a timely request for reconsideration does not meet at least one of the above-noted
requirements, OWCP will deny the request for reconsideration without reopening the case for a
review on the merits.12
ANALYSIS
The Board finds that OWCP properly denied appellant’s requests for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
Preliminarily, the Board finds that OWCP did not receive additional evidence of permanent
impairment with either appellant’s May 21 or June 20, 2018 reconsideration requests. The Board
will therefore consider them to be proper reconsideration requests as opposed to claims for an
increased schedule award.13
In support of his requests for reconsideration, appellant asserted that OWCP had not paid
him a schedule award for 34 percent permanent impairment of the left lower extremity. The Board
has held that the submission of evidence or argument which repeats or duplicates evidence or
argument already in the case does not constitute a basis for reopening a case.14 With his
reconsideration requests, appellant merely reiterated his assertion that he had not been
compensated for his 34 percent left lower extremity permanent impairment. He had made this
assertion previously, including prior to the last merit decision dated January 12, 2018 rendered by
an OWCP hearing representative. Consequently, appellant was not entitled to a review of the
merits based on the first and second above-noted requirements under 20 C.F.R. § 10.606(b)(3).15
Furthermore, appellant submitted evidence previously of record in support of his requests
for reconsideration. As noted above, the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record does not constitute a basis for reopening
a case.16 Therefore, he is not entitled to a review of the merits of his claim based on the third
above-noted requirement under 20 C.F.R. § 10.606(b)(3).17
The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.18

12

Id. at § 10.608.

13

C.S., Docket No. 19-0851 (issued November 18, 2019).

14

20 C.F.R. § 10.606(b)(3); F.D., Docket No. 19-0890 (issued November 8, 2019).

15

Id.

16

Supra note 14.

17

Id.

18

M.D., Docket No. 19-0725 (issued December 23, 2019).

5

CONCLUSION
The Board finds that OWCP properly denied appellant’s requests for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the October 23 and June 6, 2018 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 20, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

